Citation Nr: 0828699	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-31 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by: Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from October 1944 to May 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied entitlement to DIC benefits.  The RO issued a 
notice of the decision in November 2003, and the appellant 
timely filed a Notice of Disagreement (NOD) in March 2004.  
Subsequently, in June 2004 the RO provided a Statement of the 
Case (SOC), and thereafter, in August 2004, the appellant 
timely filed a substantive appeal.  The RO supplied a 
Supplemental Statement of the Case (SSOC) in November 2004.

On appeal in November 2006, the Board remanded the case for 
additional development, to include providing complete 
Veterans Claims Assistance Act (VCAA) notice and 
readjudication of the claim under the December 2005 amendment 
to 38 C.F.R. § 3.22.  The RO supplied an SSOC in April 2008.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.

REMAND

Although the appellant initially did not request a Board 
hearing on the matter instantly on appeal, in July 2008, she 
submitted a letter requesting that she have the "opportunity 
for me and/or my representative to state our case in person.  
I humbly request a videoconference hearing with a Board 
member at your earliest opportunity whereby I can have this 
hearing in Albuquerque, New Mexico."  See Appellant's July 
2008 Letter.   

As the appellant has requested a videoconference hearing on 
the matter currently on appeal, the Board must remand the 
case so that the RO can schedule such a hearing.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.700, 20.704.  

Accordingly, the case is remanded for the following action:

1. The RO must schedule the appellant for a 
videoconference hearing at the earliest opportunity, 
following the usual procedures as set forth in 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 
(2007).  A copy of the notice to the appellant of the 
scheduling of the hearing should be placed in the 
record.

2. After the hearing is conducted, or if the appellant 
withdraws her hearing request or fails to report for the 
scheduled hearing, the case should be returned to the 
Board for further review. 

The purpose of this REMAND is to afford due process.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369, 370 (1999) (per curiam).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).




